OPINION OF THE COURT
PER CURIAM.
The Defendant, Appellant, entered a plea of nolo contendere to the charged of Driving While License was Suspended or Revoked and announced the intention to appeal after the Trial Court denied Defen*96dant’s Motion to Suppress the Evidence supporting the charged obtained in the “Stop and Frisk” search under §901.151, Florida Statutes, by Deputy Sheriff Barker of the Brevard County Sheriffs Office. The fact pattern facing Deputy Barker reflected the Defendant driving his pickup truck down a marl road in Port Canaveral at 8:20 p.m. on December 21, 1988. The pickup truck was empty except for a cooler in the back. Defendant turned around and headed back up the road when he was stopped and found to have no proper Driver’s License.
As a matter of law, the circumstances fall short of justifying any founded suspicion that the Defendant had committed, was committing, or was about to commit a criminal offense. Coladonato v State, 348 So.2d 326 (Fla. 1977); State v Hoover, 520 So.2d 686 (Fla. 4th DCA 1988); Abraham v State, 532 So.2d 91 (Fla. 4th DCA 1988); and McLeod v State, 491 So.2d 1164 (Fla. 2d DCA 1986).
The Order Denying the Motion to Suppress is reversed, and the cause remanded to the Trial Court to discharge the Defendant from the subject charges.
Judges Edward M. Jackson, Jere E. Lober and John Dean Moxley, Jr., concur.